DETAILED ACTION
This is in response to communication filed on 5/19/2022.
Status of Claims
Claims 1 – 19 are pending, of which claims 1 and 11 are in independent form.

Claim Rejections - 35 USC § 101
The rejection under 35 USC 101 is maintained.  Applicant’s claims recite buffering input data, reading the input data, converting the input data into another format, routing the data through a function stage resulting in output data, and writing the output data to a buffer.  As in the previous OA, gathering data, converting data, and buffering data are abstract ideas.  Again, these claims include similar ideas of storage and retrieval from memory (Versata Dev. Group, Inc. v SAP Am., Inc., 793 F.3d 1306, 1334 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); O/P Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Further, converting of data from one form to another is an abstract idea. Similar court findings regarding ineligible data conversion methods can be found in Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972), which taught converting binary-coded decimal numerals into pure binary form. Finally, as in MPEP 2106.05(g), mere data gathering and outputting, when combined with an abstract idea (i.e. data conversion), amount to insignificant extra-solution activity.
Regarding the idea of ‘significantly more,’ Applicant states: 
Even if rejected through Pathway B, the present claims are still eligible under Pathway C because they amount to an inventive concept. The claims recite additional, specific elements that optimize precision and efficiency of the disclosed application in artificial neural networks. The amended claims amount to more than the abstract ideas by integration into a practical application. For example, claim 1 recites a data pipeline system comprising: a local buffer, an
input tensor shaper coupled to the local buffer, a cascade pipeline, and an output tensor shaper coupled to the cascade pipeline. These specific and detailed computer parts apply the abstract ideas into a practical application of a particular machine.

The examiner disagrees.  The claimed input tensor shaper, local buffer, pipeline, and output tensor shaper are generic computer components for realizing the abstract ideas of buffering and converting data with a computer.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8 – 11, 14, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi et al., U.S. Patent Application 2019/0354846 (hereinafter referred to as Mellempudi) in view of ‘Format Abstraction for Sparse Tensor Algebra Compilers’ by Stephen Chou et al. (hereinafter referred to as Chou).

Referring to claim 1, Mellempudi discloses “An extensible multi-precision data pipeline system” (Figs. 5 and 24), “comprising: a local buffer that stores an input” tensor ([0231] unified return buffer and [0273] writing intermediate data during processing to a buffer.  Fig. 6B input tensors); in a “format of either floating 32, floating 16, 32-bit fixed-point, 16-bit fixed-point, or 8-bit fixed-point” ([0138] - [0141] teaches float 32 and float 16. [0140] tensor data created by scaling to FP 16); “an input tensor shaper coupled to the local buffer that reads the input” tensor (Fig. 6B scale unit 654, [0231] unified return buffer and [0273] writing intermediate data during processing to a buffer) “and converts the input” tensor “into an input tensor data set” (Fig. 6B scale unit 654, Fig. 7A and [0140], [0145] scaling input tensors before computation); “a cascaded pipeline coupled to the input tensor shaper that routes the input tensor data set through at least one function stage resulting in an output tensor data set” (Fig. 7A and compute operations 708, Fig. 6B output tensor); “an output tensor shaper coupled to the cascaded pipeline that converts the output tensor data set into an output local data set having the local storage format” (Fig. 6B re-scale unit 656, Fig. 7A re-scale at 710 and [0145] - [0146] re-scaling tensors after computation); and “wherein the output tensor shaper writes the output local data set to the local buffer” ([0231] unified return buffer and [0273] writing intermediate data during processing to a buffer).
Mellempudi appears to teach receiving input tensors before scaling and rescaling to create an output tensor (Fig. 6B).  Thus, it follows that Mellempudi does not appear to explicitly disclose “a local buffer that stores an input local data set in a local storage format; an input tensor shaper coupled to the local buffer that reads the input local data set in the local storage format in a local buffer and converts the input local data set into an input tensor data set.”
However, Chou discloses another tensor handling method wherein a “local data set in a local storage format” is stored (Figure 2 and section 2.1 tensor storage formats, such as COO, CSR, etc.), wherein the method “reads the input local data set in the local storage format in a local buffer and converts the input local data set into an input tensor data set” (page 123:24 paragraph beginning with ‘Our technique’s support’ describes disparate format handling, converting to a CSR matrix for more efficient processing.  Section 6.1 advantages to different ‘formats for storing sparse matrices.’  The COO format is a natural format for importing and exporting tensors).
	Mellempudi does not appear to explicitly disclose converting the local data set to “an input tensor data set having a 2-dimensional tensor format of vector width N by tensor length L, wherein N and L are integers.”
However, Chou discloses “an input tensor data set having a 2-dimensional tensor format of vector width N by tensor length L, wherein N and L are integers” (Introduction multi-dimensional data.  page 123:24 paragraph beginning with ‘Our technique’s support’ describes disparate format handling, converting to a CSR matrix for more efficient processing).
Mellempudi and Chou are analogous art because they are from the same field of endeavor, which is tensor data processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mellempudi and Chou before him or her, to modify the teachings of Mellempudi to include the teachings of Chou so that input data is converted to a tensor format of vector width N by tensor length L.
The motivation for doing so would have been to take advantage of the processing advantages of certain tensor formats (as described by Chou at page 123:24 paragraph beginning with ‘Our technique’s support’ – “computing matrix-vector products directly on COO matrices can take up to twice as much time as with CSR matrices due to higher memory traffic”).
Therefore, it would have been obvious to combine Chou with Mellempudi to obtain the invention as specified in the instant claim.

	As per claim 3, Mellempudi discloses “the cascade pipeline allows multiple operations to be computed in inline fashion and save memory bandwidth” (Fig. 24B and [0273] – [0275] pipeline operations).

	As per claim 5, Mellempudi discloses “a tensor-wise stage within the at least one function stage that processes the input tensor data” ([0141] per-tensor scale factor).
	
	As per claim 8, Mellempudi discloses “the intermediate step value includes at least one of an input value, a resultant value and an output value” ([0273] writing intermediate data during processing to a buffer).

	As per claim 9, Mellempudi discloses “a normalizer within the at least one function stage that normalizes the input tensor data set into a smaller range” ([0140] – [0146] range scaling unit).

	As per claim 10, Mellempudi discloses “a look up stage within the at least one function stage that maps the normalized input tensor data set to an index memory store that outputs a difference between the normalized input tensor data set and a referenced value used to determine a lookup location in a memory store” ([0248] instruction with index values and compaction table, [0253] indirect addressing mode).

Referring to claim 11, claim 1 recites the corresponding limitations as that of claim 11.  Therefore, the rejection of claim 1 applies to claim 11. 

Note, claim 14 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 14.

Note, claim 17 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 19.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi in view of Chou, as applied to claims above, further in view of Ghosh, U.S. Patent Application 2020/0311569 (hereinafter referred to as Ghosh).

	As per claim 2, neither Mellempudi nor Chou appears to explicitly disclose “an encapsulator coupled to the cascaded pipeline to fuse multiple function stages into a fused operation.”
	However, fusing pipeline stages is known in the art.  For example, Ghosh discloses “an encapsulator coupled to the cascaded pipeline to fuse multiple function stages into a fused operation” ([0060] fusing together to form a pipeline stage).
Mellempudi, Chou, and Ghosh are analogous art because they are from the same field of endeavor, which is tensor data processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mellempudi, Chou, and Ghosh before him or her, to modify the teachings of Mellempudi and Chou to include the teachings of Ghosh so that multiple function stages are fused in the pipeline.
The motivation for doing so would have been to provide a more efficient program that only has to call the first function, which would then be fused to another function.
Therefore, it would have been obvious to combine Ghosh with Mellempudi and Chou to obtain the invention as specified in the instant claim.

Note, claim 12 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 12.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi in view of Chou, as applied to claims above, further in view of Lu et al., U.S. Patent 10,073,816 (hereinafter referred to as Lu).

	As per claim 4, neither Mellempudi nor Chou appears to explicitly disclose “an element-wise stage within the at least one function stage that processes the input tensor data set on an element by element basis along the tensor length L.”
	However, Lu discloses “an element-wise stage within the at least one function stage that processes the input tensor data set on an element by element basis along the tensor length L” (column 2 lines 46 - 55 element-wise processing engine that performs element-by-element operations between tensors).
Mellempudi, Chou, and Lu are analogous art because they are from the same field of endeavor, which is tensor data processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mellempudi, Chou, and Lu before him or her, to modify the teachings of Mellempudi and Chou to include the teachings of Lu so that a function stage includes an element-wise stage.
The motivation for doing so would have been to provide a means for accomplishing the common operation of the linear combination of two tensors (as stated by Lu at column 4 lines 4 – 13).
Therefore, it would have been obvious to combine Lu with Mellempudi and Chou to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 13.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi in view of Chou, as applied to claims above, further in view of ‘How to Quantize Neural Networks with TensorFlow’ by Warden (hereinafter referred to as Warden).

	As per claim 6, neither Mellempudi nor Chou appears to explicitly disclose “a quantizing adjuster within the at least one function stage that dynamically adjusts quantization through the at least one function stage.”
	However, Warden discloses “a quantizing adjuster within the at least one function stage that dynamically adjusts quantization through the at least one function stage”
(‘How Does the Quantization Process Work?’ section starting on page 3 with min and max input to quantizer along with the input data.  “The min and max operations actually look at the values in the input float tensor”).
Mellempudi, Chou, and Warden are analogous art because they are from the same field of endeavor, which is tensor data processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mellempudi, Chou, and Warden before him or her, to modify the teachings of Mellempudi and Chou to include the teachings of Warden so that a quantizing adjuster dynamically adjusts quantization.
The motivation for doing so would have been to remove unnecessary operations (as described by Warden in the first paragraph on page 5).
Therefore, it would have been obvious to combine Warden with Mellempudi and Chou to obtain the invention as specified in the instant claim.

Note, claim 15 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 15.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi in view of Chou, as applied to claims above, further in view of ‘Hardware-Oriented Approximation of Convolutional Neural Networks’ by Gysel et al. (hereinafter referred to as Gysel).

	As per claim 7, Mellempudi discloses “the at least one function stage retains a fixed-point notation of an intermediate step value and defines locally optimized data representations to fulfill a dynamic range” ([0140]-[0146] dynamic range, range scaling unit).
	Neither Mellempudi nor Chou appears to explicitly disclose “a fixed-point notation.”
	However, Gysel discloses utilizing “a fixed-point notation” and dynamic fixed point (section 2 ‘Mixed Fixed Point Precision’).
Mellempudi, Chou, and Gysel are analogous art because they are from the same field of endeavor, which is processing tensor data.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mellempudi, Chou, and Gysel before him or her, to modify the teachings of Mellempudi and Chou to include the teachings of Gysel so that a fixed-point notation is utilized.
The motivation for doing so would have been to use a less resource hungry version of arithmetic (as stated by Gysel in the 2nd paragraph of the Introduction).
Therefore, it would have been obvious to combine Gysel with Mellempudi and Chou to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 16.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, Mellempudi teaches the newly added limitations.  Applicant’s arguments are only against Chou.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20210350280 discloses input tensor with precision FP16 or FP32 being converted.
U.S. Patent 11269632 teaches input data being converted from a floating-point format to a machine-specific format before producing output tensor data and conversion back to the standard format.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184